Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 recites “a multiplexer configured to receive the plurality of reference voltages from the reference voltage generate” the reference voltage generate supposed to be the reference voltage generator
 Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim combination of 10, 11, and 12 of U.S. Patent No. [10383062] Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent anticipates the claim limitation of instant application 
Instant application 
Reference Patent [ 10383062]
1. A power management integrated circuit (PMIC) comprising: a register configured to store power management information; a reference voltage generator configured to generate a plurality of reference voltages; a multiplexer configured to receive the plurality of reference voltages from the reference voltage generate, to receive at least first part of the power management information from the register, and to select a reference voltage from the plurality of reference voltages based on the at least a first part of the power management information; and a comparator configured to receive a first voltage from a first pad, to receive the reference voltage from the multiplexer to compare the first voltage and the reference voltage to output a comparison signal.
10. A mobile device, comprising: a battery providing a power supply voltage; a power management integrated circuit (PMIC) that compares the power supply voltage with a reference voltage indicating a minimal normal-level power supply voltage for the mobile device to provide a comparison signal, and generates an alarm signal from the comparison signal; and a System-on-Chip (SoC) including a Central Processing Unit (CPU) that operates in response to an operating clock, a clock divider that generates the operating clock in response to the alarm signal, and a current control unit that generates clock division information and power management information, wherein the PMIC comprises a comparator that compares the power supply voltage and the reference voltage to generate the comparison signal in response to the power management information, and a debounce circuit that receives the comparison signal and generates the alarm signal by removing a bounced signal portion of the comparison signal in response to the power management information, wherein the power management information is communicated from the SoC to the PMIC via an interface connection, and the PMIC adjusts the reference voltage in response to the power management information.
+
11. The mobile device of claim 10, wherein the PMIC further comprises: a register that stores the power management information received from the SoC via the interface connection; and a reference voltage generator that generates the reference voltage in response to a first part of the stored power management information.
+
12. The mobile device of claim 11, wherein the PMIC further comprises: a multiplexer that controls generation of the reference voltage in cooperation with the voltage reference generator, wherein the multiplexer selects one of a plurality of reference voltages as the reference voltage in response to the first part of the stored power management information.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 14   is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakai [20150106634], further in view of Wilson et al [7102394]

As to claim 1,
Kakai teaches  A power management integrated circuit (PMIC) comprising: 
a register configured to store power management information [0013: “a voltage domain 110 is a set of circuit elements (i.e., logic gates, memory cells, etc.) that share a particular gated supply voltage.” – information shared has to be stored, and information is stored in memory which consists of register ] ; a reference voltage generator configured to generate a plurality of reference voltages [0002, lines 2-5-“an off-chip, power management  integrated circuit (PMIC) that is used to generate one or more power supply voltages for a main processor”]; 
a multiplexer configured to receive the plurality of reference voltages from the reference voltage generate [0013; “analog multiplexor 130 that includes a bypass mechanism as well as a plurality of voltage domains 110 located on-chip. The analog multiplexor 130 is configured to short one or more of the gated supply voltages supplied to the voltage domains on the device to the output of the analog multiplexor 130 ”- plurality of voltage domains has the reference voltage and voltage domains supplied, see fig. 2 ], to receive at least first part of the power management information from the register [   0013: “a voltage domain 110 is a set of circuit elements (i.e., logic gates, memory cells, etc.) that share a particular gated supply voltage. Each of the voltage domains (i.e., VD1 10(1), VD2 10(2), etc.) is supplied with a gated supply voltage (i.e., V.sub.--1, V.sub.--2, etc.) that is shorted to CVDD through a switch (i.e., VSel.sub.--1, VSel.sub.--2, etc.). ” information is received from memory or shared from memory  and 0002, lines 7-12-“PMIC may be used to provide different voltage levels to a device in order to save power during different types of operation. For example, a processor may be operated at a low frequency under a lower supply voltage during a first mode and a higher frequency under a higher supply voltage during a second mode.”- different voltage levels are equivalent to reference voltages  and and clm. 1: “ an analog multiplexor is below a threshold voltage; and if the supply voltage for the analog multiplexor is below the threshold voltage, then shorting the supply voltage to an output of the analog multiplexor, or if the supply voltage for the analog multiplexor is above or equal to the threshold voltage, then transmitting at least one input signal coupled to the analog multiplexor to the output of the analog multiplexor ” and [[0002, lines 7-12-“processor may be operated at a low frequency under a lower supply voltage during a first mode and a higher frequency under a higher supply voltage during a second mode”  ] , and to select a reference voltage from the plurality of reference voltages based on the at least a first part of the power management information [0014: “In one embodiment, the V_Out signal provided by the PMIC is the un-gated power supply for the device (CVDD) and the V_In signal is a voltage feedback signal that enables the PMIC 150 to adjust the V_Out signal to meet a target voltage ”- voltage feedback is equivalent to selected signal] ; and 
a device  configured to receive a first voltage from a first pad [0014: “an input to the PMIC 150 (i.e., V_In) and an output of the PMIC 150 (i.e., V_Out) are coupled to pins or solder bumps provided by a package that contains the device. It will be appreciated that the pins or solder bumps may be interchangeable with any type of pad or chip interface structure that couples signals internal to the device to signals external to the device. ”- fig. 2 vin is received]
But does not explicitly teach comparator configured to receive the reference voltage from the multiplexer to compare the first voltage and the reference voltage to output a comparison signal

However, Wilson et al [7102394] teaches comparator configured to receive the reference voltage from the multiplexer to compare the first voltage and the reference voltage to output a comparison signal [“The comparator is coupled to receive and compare the selected output voltage of the multiplexer and a reference voltage, the reference voltage being selected from a set of voltage levels between the first and second power supply voltages in response to a reference select signal where the set of voltage levels is associated with the multiple digital states and proportional to the difference between the first and second power supply voltages. The comparator provides a comparison output signal. The control circuit generates the tri-state control signal, the multiplexer select signal and the reference select signal. The control circuit is coupled to receive the comparison output signal from the comparator and to generate a selection signal for selecting one of the multiple digital states based on the comparison output signal.”, compared, and the data and power information has to be stored in the memory too. ]
It would have been obvious to person of ordinary skill in the art to combine before the effective filing date of the claimed invention to combine teaching of Kakai because both are directed toward receiving and outputting signal. Furthermore, Wilson improves upon Kakai by being able to compare the voltage with the reference voltage such that the particular mode of operation can be performed for the smooth operation of the device. 
As to claim 14, 
Combination of Kakai and Wilson teaches this claim according to the reasoning set forth in claim 1 supra.


Allowable Subject Matter
Claim 20 allowed.

Claim 2- 13, 15-19, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176. The examiner can normally be reached Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHAB R PANDEY/Primary Examiner, Art Unit 2187